And now, January 12, 1925, it appearing, by the petition and answer filed in this case, that there is a disputed fact of the character hereinafter set forth, which has not been heard and determined and may affect appellant's claim to have the judgment against him stricken from the record, it is ordered that the judgment heretofore entered by this court be amended so as to read as follows: "The order of the court below is reversed and the record is remitted with a direction to strike off the judgment against appellant, unless appellee shall, within ten days after a return of the record, pay the costs of the present appeal and petition the court below to award an issue to determine the fact as to whether or not appellant endorsed the note in suit with the intention of being personally bound by the provisions of the warranty of attorney printed on the back of the note above his signature, and if, after answer filed and depositions taken, it appears that this alleged fact is disputable, to award an issue to have the question determined by a jury in due course, the existing judgment (the lien of which is to remain pending the proceedings hereby authorized), to be sustained or stricken off as the event of said issue shall justify; either party to have the right of appeal from the final action of the court below as in other cases." *Page 206